Title: The American Commissioners: Memorandum for the Farmers General, 17 March 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Farmers General


March 17, 1777
Messrs. Franklin and Deane, having considered the Proposition of the F G dated the 15th Inst. and willing to serve and oblige them, will agree to the Articles proposed with this Addition, viz.
Article 7.
If the Tobacco in America can be purchased at such a Rate, as that with the Addition of all Charges and Losses in purchasing and transporting it to France and delivering it there, it shall appear to have cost less than 8 s. the pound, Messrs. F. and D (who do not desire to Gain by this Contract) agree that there shall be an equal Abatement of the Price, so as that the F.G. shall pay no more than the exact Cost. And on the other Hand if it shall be found to have cost more, the F.G. (who do not desire that Messrs. F. and D. should be Losers by their Contract,) agree to make an Addition of Price sufficient to equal the Difference.
In confiding in the Justice and Honour of the Company, that if on making up the Accounts it shall appear that the Tobacco with all the necessary Charges and the Losses, did bona fide amount to more than the 8 s. per lb. a reasonable Compensation will be made.
It is to be wish’d that the first Payment could be prompt, and the 2d at the Expiration of 3 Months.
